COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


  Jeffrey Allen Lindsay,                          §               No. 08-18-00212-CV

                        Appellant,                §                  Appeal from the

  v.                                              §                143rd District Court

  The Estate of Roy Orey Lindsay, Sr., Roy        §              of Reeves County, Texas
  A. Lindsay, Rainey L. Lindsay, Susan
  Lindsay Thomas, Joni K. Lindsay, Roy A.         §             (TC# 13-12-20542 P3137)
  ("Sonny") Lindsay, and Hanging H.
  Ranch, Inc.,                                    §

                         Appellees.               §

                                            ORDER

       Pending before the Court is a joint motion to abate the appeal. The motion is GRANTED,

and the appeal is abated until July 1, 2019 to give the parties an opportunity to settle the dispute.

The appellate timetable will be suspended during the abatement. The parties are directed to notify

the Court whether the dispute has been resolved and to file the motion necessary to dispose of the

appeal. See TEX.R.APP.P. 42.1(a)(1), (2). If the parties are unsuccessful in resolving the appeal

by agreement, the appeal will be reinstated and the reporter’s record will be due 10 days from the

date of the reinstatement order.

       IT IS SO ORDERED this 21st day of February, 2019.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.